       Case 4:20-cv-08206-HSG Document 21 Filed 03/31/21 Page 1 of 1



 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT
 9                       FOR THE NORTHERN DISTRICT OF CALIFORNIA
10

11
     JARVIS J. MASTERS,                               CAPITAL CASE
12
                                         Petitioner, Case No. 4:20-cv-08206
13
                   v.                                 ORDER
14

15   RON BROOMFIELD,
16                                      Respondent.
17

18        For good cause shown, the time for lodging the state court record is extended for 30 days,

19   to and including April 30, 2021.

20
     Dated: 3/31/2021                                   __________________________
21                                                      HAYWOOD S. GILLIAM, JR.
                                                        United States District Judge
22

23

24

25

26

27

28

                                                                         Order (4:20-cv-08206)
